Exhibit 99.1 Item 1. Financial Statements Meredith Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) Assets September 30, June 30, (In thousands) Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Current portion of subscription acquisition costs Current portion of broadcast rights Other current assets Total current assets Property, plant, and equipment Less accumulated depreciation ) ) Net property, plant, and equipment Subscription acquisition costs Broadcast rights Other assets Intangible assets, net Goodwill Total assets $ $ Liabilities and Shareholders' Equity Current liabilities Current portion of long-term debt $ $ Current portion of long-term broadcast rights payable Accounts payable Accrued expenses and other liabilities Current portion of unearned subscription revenues Total current liabilities Long-term debt Long-term broadcast rights payable Unearned subscription revenues Deferred income taxes Other noncurrent liabilities Total liabilities Shareholders' equity Series preferred stock — — Common stock Class B stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 1 Meredith Corporation and Subsidiaries Condensed Consolidated Statements of Earnings (Unaudited) Three months ended September 30, (In thousands except per share data) Revenues Advertising $ $ Circulation All other Total revenues Operating expenses Production, distribution, and editorial Selling, general, and administrative Depreciation and amortization Total operating expenses Income from operations Interest expense, net ) ) Earnings before income taxes Income taxes ) ) Net earnings $ $ Basic earnings per share $ $ Basic average shares outstanding Diluted earnings per share $ $ Diluted average shares outstanding Dividends paid per share $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 Meredith Corporation and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three months ended September 30, (In thousands) Net earnings $ $ Other comprehensive income, net of income taxes Pension and other postretirement benefit plans activity (1 ) 42 Unrealized gain (loss) on interest rate swaps ) Other comprehensive income (loss), net of income taxes ) Comprehensive income $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Meredith Corporation and Subsidiaries Condensed Consolidated Statement of Shareholders' Equity (Unaudited) (In thousands except per share data) Common Stock - $1 par value Class B Stock - $1 par value Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Total Balance at June 30, 2015 $ ) $ Net earnings — Other comprehensive loss, net of income taxes — ) ) Shares issued under incentive plans, net of forfeitures — — — Purchases of Company stock ) — ) — — ) Share-based compensation — Conversion of Class B to common stock 14 ) — Dividends paid Common stock — — — ) — ) Class B stock — — — ) — ) Tax benefit from share-based awards — Balance at September 30, 2015 $ ) $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Meredith Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended September 30, (In thousands) Cash flows from operating activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities Depreciation Amortization Share-based compensation Deferred income taxes Amortization of broadcast rights Payments for broadcast rights ) ) Fair value adjustments to contingent consideration ) — Excess tax benefits from share-based payments ) ) Changes in assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Additions to property, plant, and equipment ) ) Proceeds from disposition of assets — Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of long-term debt Repayments of long-term debt ) ) Dividends paid ) ) Purchases of Company stock ) ) Proceeds from common stock issued Excess tax benefits from share-based payments Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 Meredith Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Summary of Significant Accounting Policies Basis of Presentation —The condensed consolidated financial statements include the accounts of Meredith Corporation and its wholly owned subsidiaries (Meredith or the Company), after eliminating all significant intercompany balances and transactions. Meredith does not have any off-balance sheet arrangements. The Company's use of special-purpose entities is limited to Meredith Funding Corporation, whose activities are fully consolidated in Meredith's condensed consolidated financial statements. The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (SEC). Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America (GAAP) for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements, which are included in Meredith's Annual Report on Form10-K for the year ended June30, 2015, filed with the SEC. The condensed consolidated financial statements as of September30, 2015, and for the three months ended September30, 2015 and 2014, are unaudited but, in management's opinion, include all normal, recurring adjustments necessary for a fair presentation of the results of interim periods. The year-end condensed consolidated balance sheet data as of June30, 2015, were derived from audited financial statements, but do not include all disclosures required by GAAP. The results of operations for interim periods are not necessarily indicative of the results to be expected for the entire fiscal year. Adopted Accounting Pronouncements —In September 2015, the Financial Accounting Standards Board (FASB) issued guidance simplifying the accounting for measurement-period adjustments related to business combinations. The new guidance removes the requirement to restate prior periods to reflect adjustments made to provisional amounts. Rather, adjustments to the provisional amounts are to be recognized in the reporting period they are identified. In the period of adjustment, the portion that would have been recorded in a previous reporting period is to be presented separately on the face of the income statement or disclosed in the notes. Prospective adoption of the guidance is effective for fiscal years beginning after December15, 2015, with early adoption permitted. The Company adopted this guidance in the first quarter of fiscal 2016. The adoption of this guidance requires a change in the format of disclosure only and it did not have an impact on our results of operations or cash flows. 2. Pending Merger Transaction On September7, 2015, the Company and Media General, Inc. (Media General) entered into a definitive merger agreement under which the companies will combine to form Meredith Media General. Under the terms of the merger agreement, Media General will acquire all of the outstanding common stock of the Company in a cash and stock transaction in which each share of Meredith common stock and Class B common stock will be converted into the right to receive $34.57 in cash and 1.5214 shares of Meredith Media General voting common stock. Upon closing, it is estimated that Media General shareholders will own 65 percent and Meredith shareholders will own 35 percent of the fully-diluted shares of Meredith Media General. 6 The transaction has been approved by the Boards of Directors of the Company and Media General. It is anticipated that stations in six overlapping markets will be swapped or otherwise divested to address regulatory considerations. As set forth in the merger agreement, the closing of the merger agreement is subject to certain customary conditions, including but not limited to, approval from the Federal Communications Commission (FCC), clearance under the Hart-Scott-Rodino antitrust act, the absence of legal barriers to the closing of the merger, adoption of the agreement by the shareholders of Meredith and of Media General, and certain customary third party consents. The Company and Media General will hold special shareholder meetings to vote on the merger. The merger is expected to close by June30, 2016. The Company incurred $12.7 million of investment banking, legal, accounting, and other professional fees and expenses in the first quarter of fiscal 2016 related to the pending merger. These costs are included in the selling, general, and administrative line in the Consolidated Statements of Earnings. The limited tax deductibility of certain of these merger-related expenses also caused an increase in the fiscal 2016 first quarter effective tax rate. For more information concerning the merger, refer to the Current Report on Form8-K filed with the SEC on September9, 2015. 3. Acquisitions On October31, 2014, Meredith acquired WGGB, the ABC affiliate in Springfield, Massachusetts. On December19, 2014, Meredith acquired WALA, the FOX affiliate in Mobile, Alabama-Pensacola, Florida. Effective November1, 2014, Meredith completed its acquisition of Martha Stewart Living magazine and its related digital assets (collectively Martha Stewart Living Media Properties). In addition, Meredith entered into a 10-year licensing arrangement with Martha Stewart Living Omnimedia (MSLO) for the licensing of the Martha Stewart Living trade name. The acquired business operations include sales and marketing, circulation, production, and other non-editorial functions. Meredith sources editorial content from MSLO. On November13, 2014, Meredith acquired 100 percent of the membership interests in MyWedding, LLC (Mywedding). Mywedding operates mywedding.com, one of the top wedding websites in the U.S., providing couples with a complete wedding planning product suite. On December30, 2014, Meredith acquired 100 percent of the outstanding stock of Selectable Media, Inc. (Selectable Media), a leading native and engagement-based digital advertising company. During the first quarter of fiscal 2016, the provisional amounts recorded to goodwill were decreased $2.9 million with a corresponding increase to deferred income taxes based on an updated valuation report and other fair value determinations. Effective February1, 2015, Meredith completed its acquisition of Shape magazine and related digital assets (collectively Shape). Shape is the women's active lifestyle category leader with content focusing on exercise, beauty, nutrition, health, fashion, wellness, and other lifestyle topics to help women lead a healthier, active lifestyle. On June19, 2015, Meredith completed the acquisition of Qponix, a leading shopper marketing data platform technology. 7 The results of these acquisitions have been included in the Company's consolidated operating results since their respective acquisition dates. The Company is in the process of obtaining third-party valuations of intangible assets; thus, the provisional measurements of intangible assets, goodwill, and deferred income tax balances are subject to change. 4. Inventories Major components of inventories are summarized below. Of total net inventory values shown, 53 percent are under the last-in first-out (LIFO) method at September30, 2015, and 52 percent at June30, 2015. (In thousands) September 30, 2015 June 30, Raw materials $ $ Work in process Finished goods Reserve for LIFO cost valuation ) ) Inventories $ $ 5. Intangible Assets and Goodwill Intangible assets consist of the following: September 30, 2015 June 30, 2015 (In thousands) Gross Amount Accumulated Amortization Net Amount Gross Amount Accumulated Amortization Net Amount Intangible assets subject to amortization National media Advertiser relationships $ $ ) $ $ $ ) $ Customer lists ) ) Other ) ) Local media Network affiliation agreements ) ) Retransmission agreements ) ) Other ) ) Total $ $ ) $ $ ) Intangible assets not subject to amortization National media Internet domain names Trademarks Local media FCC licenses Total Intangible assets, net $ $ 8 Amortization expense was $4.8 million for the three months ended September30, 2015. Annual amortization expense for intangible assets is expected to be as follows: $19.5 million in fiscal 2016, $18.0 million in fiscal 2017, $15.0 million in fiscal 2018, $12.2 million in fiscal 2019, and $11.8 million in fiscal 2020. Changes in the carrying amount of goodwill were as follows: Three months ended September 30, (In thousands) National Media Local Media Total National Media Local
